Case 4:19-cr-00631 Document 22 Filed on 08/13/20 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 13, 2020
                                                                David J. Bradley, Clerk
